Citation Nr: 0936667	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08 13 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for  post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby F. Rasputnis





INTRODUCTION

The Veteran served on active duty from August 1977 to January 
1981 and February 1991 to May 1991.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of a September 2007  rating decision issued by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The rating decision denied the 
Veteran's claims for entitlement to service connection for 
PTSD and sleep apnea.

In a July 11, 2009 statement to VA, the Veteran raised claims 
of entitlement to service connection for a left shoulder 
condition and a foot condition.  These are REFERRED to the RO 
for appropriate action.  

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not diagnosed with PTSD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The RO 
sent the Veteran a letter in June 2006, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection. In accordance 
with the requirements of VCAA, the letter informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain. Additional medical records and lay 
statements were subsequently added to the claims file.

The Veteran also was informed in the June 2006 letter that an 
appropriate disability rating and effective date would be 
assigned if any of his claims were granted. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159 (2008). VA has obtained records 
of treatment reported by the Veteran, including VA medical 
center (VAMC) records.  In April 2009, the Veteran received a 
VA examination, which included a review of his claims file, 
at the Birmingham VAMC.  

The RO has obtained the Veteran's service treatment records 
from his period of service in Operation Desert Storm/Shield.  
The record reflects that the RO made unsuccessful efforts to 
obtain the Veteran's service treatment records for the period 
of 1977 to 1981.  The Veteran was informed of the missing 
records in a May 2007 letter from the RO.  Loss of service 
treatment records does not create a heightened benefit of the 
doubt, but only a heightened duty on the part of VA to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision. Cromer v. Nicholson, 19 Vet.App. 215 (2005); 
affirmed 455 F.3d 1346 (2006); Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  

Moreover, the presumed loss or destruction of Government 
records does not create an "adverse presumption" against 
the Government. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) and Cromer, 19 Vet. App. at 218. In any event, the 
Veteran's allegation is that he incurred PTSD as a result of 
a period of his second period of service from February to May 
1991, and not his initial period of service from August 1977 
to January 1981.  The Veteran has not indicated that the 
presumably missing records are pertinent to his claim, nor 
does the record raise this issue, so it is reasonably certain 
that any further efforts to obtain the Veteran's earlier 
service treatment records would be irrelevant to his current 
PTSD claim. 38 U.S.C.A. § 5103A (2008).

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records. Nor is 
the Board aware of any additional evidence that could assist 
the Veteran in substantiating his claim.  As such, the Board 
concludes that all available evidence has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue decided on appeal.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims. The Board 
additionally finds that general due process considerations 
have been complied with by VA. See 38 C.F.R. § 3.103 (2008).
Claim of Entitlement to Service Connection for PTSD

As the criteria for entitlement to service connection for 
PTSD are not met, based upon evidence the Veteran does not 
have a diagnosis of PTSD, the claim for service connection 
for PTSD must be denied.

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. A 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which provides that all psychiatric 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV). See 38 C.F.R. § 3.304(f) 
(2008).

The Veteran is not diagnosed as having PTSD, and the claim 
will be denied on this basis.  Although there are treatment 
records pertaining to the disorder, a comprehensive medical 
examination found that the Veteran did not have PTSD, but 
another psychiatric disorder not related to any incident of 
active military service.  

The report of a November 2005 PTSD assessment at the 
Montgomery, Alabama VA Medical Center (VAMC) indicated that 
the Veteran had a positive result on a PTSD screening test.  
In February 2006 he was diagnosed, at the same facility, as 
having delayed onset PTSD based on his descriptions of 
symptoms and having experienced fire fights while serving as 
a truck driver during Operation Desert Storm/Shield.  The 
Veteran commenced a period of treatment for PTSD.

The record reflects that the Veteran's medical records were 
reviewed in December 2006 as a result of a request for 
examination of the severity of symptoms.  The record does not 
reflect that a full examination was conducted at that time.  

In April 2009,  the Veteran received a VA examination for 
PTSD.  The examiner noted a thorough review of his claims 
file, including the transcript from the December 2008 RO 
hearing, and medical records.  Shipwash v. Brown, 8 Vet.App. 
218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

The examiner stated that the Veteran did not meet the 
criteria for a diagnosis and that it was unlikely he ever met 
full criteria for such a diagnosis.  The examiner observed 
that the Veteran sought treatment for PTSD at a time when he 
was experiencing a great deal of family stress and that he 
did not manifest several of the hallmark PTSD emotional 
response symptoms.  

The record shows that the Veteran did report minimal symptoms 
attributable to PTSD at the time of the evaluation, but 
worked in an environment full of "stressor cues" (comparing 
the Veteran's service experience at the fleet hospital to his 
current employment at a VA hospital where he frequently 
speaks with other veterans) and did not react to them.  The 
examiner noted that the Veteran stated he does avoid crowds 
in order to minimize stress, but had also stated that he was 
always socially reticent.  The examiner diagnosed an 
adjustment disorder and anxiety.

Having reviewed these findings, the Board has determined that 
the criteria for service connection for PTSD are not met.  
Although the Veteran was treated for the disorder, such 
treatment was accorded without reference to the Veteran's 
service records and without specific inquiry into the 
diagnosis.  Therefore, entitlement to service connection for 
PTSD is not warranted.




ORDER

The claim of entitlement to service connection for PTSD is 
denied.


REMAND

Prior to any re-adjudication on the merits of the claim for 
service connection for sleep apnea, the basis for the 
Veteran's claim must be clarified.  The Veteran has claimed 
that his current sleep apnea, as diagnosed by the Baptist 
South Sleep Disorders Center in September 2007 (upon referral 
by the Montgomery VAMC), began while he was in service.  The 
Veteran's written statements as well as his hearing testimony 
(in which he associated his sleep apnea with stressful 
experiences in Operation Desert Storm/Shield) and the lay 
statement from T.P. appear to indicate that his sleep apnea 
began during his service in Saudi Arabia.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 3.159(c)(4) 
(2008); See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has provided evidence of a current diagnosis of 
sleep apnea and reported a continuity of symptomatology since 
his service in Saudi Arabia.  The Veteran's wife provided a 
2006 statement that he had problems sleeping after returning 
from Saudi Arabia and T.P. stated in 2008 that the Veteran 
experienced sleeping problems while serving in Saudi Arabia.  

Since the Veteran has reported, and lay statements 
corroborate, a continuity of symptomatology since his service 
in Saudi Arabia (and if he alleges that his sleep apnea began 
during that period of service), a medical opinion must be 
obtained to determine whether this claimed disorder is 
etiologically related to service.  The Board also notes, 
however, that in various medical treatment records including 
those reflecting the Veteran's use of a continuous positive 
airway (CPAP) machine, the Veteran's sleep symptoms have been 
attributed to non-service-connected disorders, including 
obesity, hypertension, arthralgia, gout, and allergic 
rhinitis.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for sleep apnea 
at issue that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The AMC/RO should then obtain these 
records and associate them with the 
claims folder.  

2.  Upon the passage of a reasonable 
amount of time or upon the Veteran's 
response, the Veteran will be afforded an 
examination to ascertain whether any 
current sleep disorder is related to his 
service. The following considerations 
will govern the examination:


a. The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address whether the 
Veteran has sleep apnea that is the 
result of service, or any other 
diagnosed disorder including non-
service-connected obesity, 
hypertension, arthralgia, gout, and 
allergic rhinitis If the examiner is 
unable to make a determination 
without resorting to mere 
speculation the examiner should so 
state. A rationale must be provided 
for any findings rendered.

3.  The AMC/RO will undertake the above-
directed development of this claim and, 
following that development, will review 
and re-adjudicate the Veteran's claim.  
If the benefit sought remains denied, the 
Veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
AMC/RO should also develop the referred 
claims.  The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


